DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 17 is objected to because of the following informalities:
in claim 17, line 4: “the skin” should be “skin”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “tcpO2” in line 3 and again in line 17, but it is not clear if this recitation is the same as, related to, or different from “a transcutaneous partial pressure of oxygen (tcpO2)” of claim 17, lines 1-2.  If they are the same, “tcpO2” in line 3 and in line 17 should be “the tcpO2”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 17 recite “a measuring site” in lines 5-6, but it is not clear if this recitation is the same as, related to, or different from “a measuring site” of claim 17, line 2.  If they are the same, 
Claim 17 recites “a first temperature close to body core temperature of the patient” in lines 9-10, which contains the relative term “close to” that renders the claim indefinite.  The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close to the body core temperature one has to be so as to be “close to” it.  Note that claim 18 recites “a range of 35°C to 42°C” which clearly defines “a first temperature close to body core temperature of the patient” such that claim 18 is not rejected for being indefinite on this specific ground (claim 18 is rejected on the other indefinite grounds provided in the above and below paragraphs).  However, the range of claim 18 would not provide a defined range for the “a first temperature close to body core temperature of the patient” of claim 17 since the “a first temperature close to body core temperature of the patient” of claim 17 is considered broader than the range provided in claim 18.  Indeed, the doctrine of claim differentiation would indicate that the “a first temperature close to body core temperature of the patient” is not limited to the range of claim 18, which means the bounds of the “a first temperature close to body core temperature of the patient” of claim 17 is still not clearly defined.
Claim 17 recites “after the first time interval, heating the measuring site to a second temperature during a second time interval that is longer than the first time interval to thereby permeabilize the skin to oxygen in an outward direction from tissue or blood of the patient to the sensor [and] maintaining the second temperature without erythema to the skin of the patient during the second time interval” in lines 11-16, but it is not clear what is the relation between the second 
Claim 17 recites “the tcpO2 level” in li ne 19 in which there is insufficient antecedent basis for this recitation in the claim.
Claim 17 recites “performing repetitive tcpO2 measuring cycles at the measuring site” in lines 7-8 while one of the steps in each measuring cycle is “repeating said measuring cycle” as provided in claim 17, line 23.  It is not clear how these two recitations are read in conjunction with each other.  Does each measuring cycle have a substep of repeating the cycle again?  Or is the “repeating said measuring cycle” merely reiterating the limitation that there are a plurality of measuring cycles?  Clarification is required.
Claims 13-15 and 18-22 are rejected by virtue of their dependence from claim 17.
Claim 15 recites “the tcpO2 measured after the second time interval” in line 2, but it is not clear if this recitation is the same as, related to, or different from the tcpO2 measured during the third time interval, as recited in claim 17, lines 17-18.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.

Allowable Subject Matter
Claims 13-15 and 17-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In particular, the Examiner recommends the following claim amendments to place the claims in condition for allowance:
(1) Cancel claims 1-11;
(2) Claims 13-14 remain unchanged;
(3) Amend claim 15 as follows:
15. (Amended) The method according to claim 17, wherein the tcpO2 measured during the third  time interval is displayed at a monitor during a following first time interval of a subsequent tcpO2 measuring cycle. 
(4) Amend claim 17 as follows:
17.  A method for monitoring a transcutaneous partial pressure of oxygen (tcpO2) at a measuring site of a patient, comprising:
providing a sensor for measuring the tcpO2, wherein the sensor comprises a heating element for heating [[the]]] skin of the patient;
securing the sensor to the skin of the patient, such that the sensor defines [[a]] the measuring site on the patient; and
performing a tcpO2 measuring cycle repetitively at the measuring site, wherein the  tcpO2 measuring cycle comprises:
in a range of 35°C to 42°C  during a first time interval,
after the first time interval, heating the measuring site to a second temperature  to thereby permeabilize the skin to oxygen in an outward direction from tissue or blood of the patient to the sensor,
maintaining the second temperature without erythema to the skin of the patient during a [[the]] second time interval that is longer than the first time interval,
after the second time interval, measuring the tcpO2 at the site during a third time interval until consistent tcpO2 measurements are obtained,
determining a [[the]] tcpO2 level in the patient using the consistent tcpO2 measurements,
reporting the tcpO2 level in the patient, and
allowing the skin at the measuring site to coolbefore repeating the tcpO2 measuring cycle.
(5) Cancel claim 18; and
(6) Claims 19-22 remain unchanged.
The following is a statement of reasons for the indication of allowable subject matter.
U.S. Patent No. 4,252,123 (Kimmich)(previously cited) teaches a method for monitoring the transcutaneous partial pressure of oxygen (tcpO2) at a measuring site of a patient, comprising the steps of: 
1 and T2 in FIG. 7 of Kimmich); 
adjusting and maintaining the temperature at the measuring site in a first time interval (the temperature at time T2 in FIG. 7 of Kimmich; col. 6, lines 15-30 of Kimmich), and; 
increasing and maintaining the temperature at the measuring site to a temperature wherein the skin of the patient is permeable to oxygen in an outward direction from the tissue or blood of the patient to the surroundings in a second time interval (the temperature at time T1 in FIG. 7 of Kimmich; col. 1, lines 50-61 and col. 3, lines 50-60 of Kimmich), and; 
measuring the partial pressure of oxygen in the second time interval (FIG. 8 of Kimmich), 
wherein the first time interval is longer than the second time interval (see relative intervals T1 and T2 in FIG. 7 of Kimmich). 
Kimmich discloses that the interval T1 is a minute and the interval time T2 is nine minutes (col. 5, lines 30-45 of Kimmich).  However, Kimmich discloses that the higher temperature can be 44 degrees C (col. 1, lines 50-61 and col. 3, lines 50-60 of Kimmich) and that such a high temperature can last a few hours before irritation occurs (col. 1, lines 50-65 of Kimmich).  Patent Application Publication No. 2008/0064942 (Gisiger)(previously cited) discloses that burns can be excluded if measuring is less than 60 minutes when at elevated temperatures, such as 44 degrees C (paragraphs 0013-0014 of Gisiger).  Further, Gisiger discloses that signal stabilization occurs around 5 minutes to 20 minutes for transcutaneous partial pressure measurements (paragraphs 0013-0017 of Gisiger).  U.S. Patent No. 4539994 (Baumbach)(previously cited) 
Kimmich teaches a method for monitoring the transcutaneous partial pressure of oxygen (tcpO2) at a measuring site of a patient, comprising cycling the temperature at the measuring site between two different temperatures (cycling the temperatures at times T1 and T2 in FIG. 7 of Kimmich).  Kimmich discloses that the higher temperature can be 44 degrees C (col. 1, lines 50-61 and col. 3, lines 50-60 of Kimmich).  Kimmich further teaches that the circuit shown in FIG. 6 may be adapted so that a small current flows through the heating elements also when these elements are not actuated, in order to compensate for heat losses of the measuring head (col. 6, 2 to a current reducing the temperature to 37 degrees C since (1) Kimmich teaches that a small current flow can be used and Stillman discloses one such current and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to the above combination, the combination teaches or suggests a method for monitoring a transcutaneous partial pressure of oxygen (tcpCO2) at a measuring site of a patient, comprising: 
heating the site to a first temperature in a range of 35°C to 42°C during a first time interval (heating the site to a temperature T2 in FIG. 7 of Kimmich; col. 6, lines 15-30 of Kimmich; the current being such so as to provide a temperature of 37 degrees C);
after the first time interval, heating the measuring site to a second temperature to thereby permeabilize the skin to oxygen in an outward direction from tissue or blood of the patient to the sensor (the temperature at time T1 in FIG. 7 of Kimmich; col. 1, lines 50-61 and col. 3, lines 50-60 of Kimmich; the current being such so as to provide a temperature of 44 degrees C; see relative intervals T1 and T2 in FIG. 7 of Kimmich and the above 103 optimization analysis), and; 
maintaining the second temperature without erythema to the skin of the patient during a second time interval that is longer than the first time interval (FIG. 8 of 1 and T2 in FIG. 7 of Kimmich and the above 103 optimization analysis),
after the second time interval, measuring the tcpO2 at the site during a third time interval until consistent tcpO2 measurements are obtained (the above 103 optimization analysis);
determining a tcpO2 level in the patient using the consistent tcpO2 measurements (col. 5 and FIGS. 7-8 of Kimmich),
reporting the tcpO2 level in the patient (col. 5 and FIGS. 7-8 of Kimmich). 
However, the prior art does not teach or suggest the step of “allowing the skin at the measuring site to cool before repeating the tcpO2 measuring cycle” which requires the skin to cool to below the first temperature so as to carry out the step of “heating the site to a first temperature in a range of 35°C to 42°C during a first time interval” in a subsequent tcpO2 measuring cycle. 

Response to Arguments
The Applicant’s arguments filed 2/2/2021 have been fully considered.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 2/2/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 2/2/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Matthew Kremer/
Primary Examiner, Art Unit 3791